PER CURIAM.
The appellant sued the appellee alleging a conversion of personal property. This appeal is from a final judgment for the defendant. The judgment was entered after a trial before the court sitting without a jury. The only point presented on this appeal is simply that the trial judge made a wrong determination upon the facts. We affirm the judgment upon the rule that where the judgment is reasonably supported by facts in the record, an appellate court will not substitute its judgment for that of the trial court. Old Equity Life Ins. Co. v. Levenson, Fla.App.1965, 177 So.2d 50.
Affirmed.